DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “a thermostat operably coupled in parallel between the ballast and the rectifier element and configured to short-circuit the ballast when a detected temperature exceeds a predetermined temperature threshold” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2-6 are allowed as being dependent on claim 1.
With respect to claim 7, in combination with other limitations of the claim, the cited prior art fails to teach “wherein the rectifier element further comprises a first capacitor connected to an input of the rectifier element and a second capacitor coupled to an output of the rectifier element” structurally and functionally interconnected with other limitations as required by claim 7, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 8-11 and 13-18 are allowed as being dependent on claim 7.
With respect to claim 19, in combination with other limitations of the claim, the cited prior art fails to teach “providing a thermostat operably coupled in parallel between the ballast and the rectifying element and configured to disable a current flow from the ballast to the at least one DC load when a detected temperature exceeds a predetermined temperature threshold” structurally and functionally interconnected with other limitations as required by claim 19, nor would it have been obvious to one of ordinary skill in the art to do so.
Claim 20 is allowed as being dependent on claim 19.
Claims 1-11 and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JANY RICHARDSON/Primary Examiner, Art Unit 2844